                                                                       USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC#:
SOUTHERN DISTRICT OF NEW YORK                                          DATEFILED:      //3J/lo.

 BUILDING SERVICE 32BJ HEALTH
 FUND, et al..,

                               Plaintiffs,
                                                                  No. l 8-CV-9503 (RA)
                          V.
                                                                          ORDER
 CSI INTERNATIONAL, INC.,

                               Defendant.


RONNIE ABRAMS, United States District Judge:

          On July 29, 2019, the Court referred this matter for a settlement conference before Judge

Lehrburger. That conference was held on October 16, 2019. To date, the Court has not received

an update from the parties about either their settlement efforts or any developments in this

matter.

          Accordingly, no later than February 7, 2020, the parties shall file a status letter, updating

the Court on their settlement efforts and the status of this action.

SO ORDERED.

Dated:       January 31, 2020
             New York, New York

                                                     Ronn·     rams
                                                     United States District Judge
